internal_revenue_service number release date index number ------------------------------------------------- ------------------------------------------ -------------------------- -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ------------ telephone number ------------------- refer reply to cc corp b04 plr-135450-12 date february new parent --------------------------------------------------------- --------------------------------------------- old parent ---------------------------------------------- ---------------------- sub --------------------------------------------------------- ------------------------------- date date date date date company official tax professional dear ---------------- --------------- ------------------ ------------------ ---------- -------------------------- --------------------------------------------------------- ------------------------------------------ ------------------------------- --------------------------------------- this letter responds to your request for a ruling submitted by your authorized representatives dated date requesting an extension of time under plr-135450-12 sec_301_9100-1 and -3 of the procedure and administration regulations for new parent to make an election to file a consolidated_income_tax_return for the short_year beginning date and ending date the material information submitted in that request and in subsequent correspondence is summarized below summary of facts prior to date old parent was the common parent of an affiliated_group_of_corporations that included wholly-owned sub collectively the old parent group the old parent group filed a consolidated federal_income_tax return on a fiscal_year basis ending on date on date new parent was formed and it acquired all of the stock of old parent the date acquisition at the time of the date acquisition old parent continued to wholly own sub an election for the new parent affiliated_group to file a consolidated_return for the short taxable_year beginning date and ending date was due on date however for various reasons a valid election was not timely made subsequently this request was submitted under sec_301_9100-3 for an extension of time to file the election the period of limitations on assessment under sec_6501 for the short taxable_year beginning date and ending date has not expired additionally the period of limitations on assessment under sec_6501 for the short taxable_year beginning date and ending date for which the old parent group intends to file its final consolidated_return has not expired new parent has represented that it is not seeking to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 of the internal_revenue_code applicable law sec_1_1502-75 of the federal_income_tax regulations permits a group that did not file a consolidated_return for the immediately preceding_taxable_year to file a consolidated_return in lieu of separate returns for the taxable_year each corporation that was a member of the group during any part of the taxable_year for which the consolidated_return is to be filed must consent in the manner provided in sec_1 b to the regulations under sec_1502 a group exercising its privilege of filing a consolidated_return must file the consolidated_return not later than the last day prescribed by law including extensions of time for the filing of the common parent’s return sec_1_1502-75 provides that the consolidated_return for the group is made by the common parent on form_1120 u s_corporation income_tax return plr-135450-12 sec_1_1502-75 provides that if a group wishes to exercise its privilege of filing a consolidated_return a form_1122 authorization and consent of subsidiary_corporation to be included in a consolidated_income_tax_return must be executed by each subsidiary for taxable years beginning after date the group must attach either executed forms or unsigned copies of the completed forms to the consolidated_return if the group submits unsigned forms with its return it must retain the signed originals in its records in the manner required by sec_1_6001-1 form_1122 is not required for a taxable_year if a consolidated_return was filed or was required to be filed by the group for the immediately preceding_taxable_year under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 through set forth the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 the time for making the election to file a consolidated_return is fixed by the regulations ie sec_1_1502-75 therefore the commissioner has discretionary authority under sec_301_9100-3 to grant an extension of time for new parent to file the election provided that new parent shows it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by new parent company official and tax professional explain the circumstances that resulted in the failure to timely file a valid election for the short taxable_year beginning date and ending date the information establishes that new parent reasonably relied on a qualified_tax professional who failed to make or advise new parent to make the election to file the consolidated_return for said short taxable_year see sec_301_9100-3 ruling based on the facts and information submitted including affidavits submitted and representations made we conclude that new parent has shown it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301_9100-1 until calendar days from the date on plr-135450-12 this letter for new parent to file the election by filing a consolidated_return with new parent as the common parent and attaching a form_1122 for each subsidiary member for the short taxable_year beginning date and ending date new parent must also attach a copy of this letter to the return alternatively if such return is filed electronically the requirement of attaching a copy of this letter to the return may be satisfied by attaching a statement to the return that provides the date and control number plr-135450-12 of this letter_ruling the extension of time granted above is conditioned on the taxpayers’ new parent’s consolidated_group and old parent’s consolidated_group tax_liability being not lower in the aggregate for all years impacted by the election than it would have been had the election been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers’ tax_liability for the years involved a determination thereof will be made by the director’s office upon audit of the federal_income_tax returns involved we express no opinion regarding whether new parent old parent and sub qualify substantively to file a consolidated_return in addition we express no opinion as to the tax effects or consequences of new parent filing the return or the election late under the provisions of any other section of the code or regulations or as to the tax treatment of any conditions existing at the time of or effects resulting from filing the return or the election late that are not specifically set forth in the above ruling we also express no opinion regarding the amended consolidated_return that the old parent group should file for the short taxable_year beginning date and ending date as described earlier for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by new parent company official and tax professional however the director should verify all essential facts moreover notwithstanding that an extension is granted under sec_301_9100-1 for new parent to file the election penalties and interest that would otherwise be applicable if any still apply except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent plr-135450-12 in accordance with the power_of_attorney on file in this office a copy of this letter_ruling is being sent to your authorized representatives sincerely senior technician reviewer branch _______________________________ ken cohen office of associate chief_counsel corporate
